Citation Nr: 0519727	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In February 2004, the veteran testified before the 
undersigned Veterans Law Judge via videoconference hearing.  
A transcript of the hearing is associated with the claims 
file.

In a June 2004 decision, the Board denied entitlement to 
service connection for PTSD.  The veteran subsequently 
appealed that issue to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the veteran's claim for readjudication.  
In a March 2005 Order, the Court granted the joint motion, 
vacated the Board's June 2004 decision, and remanded the case 
to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The Board denied the veteran's claim in June 2004 based, in 
part, upon the medical evidence of record which shows a 
diagnosis of PTSD dated in July 2001, but more recent records 
showing diagnoses of various other mental disorders.  Since 
the Board's decision, additional evidence, consisting of VA 
outpatient records, has been added showing diagnoses of PTSD 
dated as recently as November 2003.  The veteran's attorney 
submitted a newspaper article showing verification of one of 
the stressors the veteran previously described.  This 
stressor involved the veteran witnessing the death of a small 
child, who was run over by a truck during a picnic.

In a March 2005 VA Community Based Outpatient Clinic record, 
the veteran told the clinician of his stressor, and was 
diagnosed with PTSD.  While the veteran's attorney has argued 
that this is sufficient evidence to grant service connection 
for PTSD, the Board finds that the provider's diagnosis does 
not specifically indicate that the veteran's PTSD was due to 
this verified stressor.  Therefore, the Board finds that a 
remand is necessary to afford the veteran an additional 
examination to determine whether his diagnosed PTSD is due to 
his verified stressor.

Therefore, due process demands that this case be REMANDED to 
the RO for the following action:

1.  The RO should make arrangements for the veteran 
to be examined by a VA psychiatrist experienced in 
evaluating post-traumatic stress disorders, to 
determine the diagnosis(es) of any psychiatric 
disorder(s) that are present.  The examiner must be 
provided with the veteran's claims file for review 
prior to the examination.  The examination report 
should indicate whether the veteran's claims file 
was reviewed.

a.  The examiner should be advised that the 
veteran claims, as a stressor event, 
witnessing a baby girl killed when she was 
run over by a truck during a military 
picnic.  This stressor was verified by a 
newspaper article dated in February 1971.

b.  Then, the examiner should consider the 
veteran's verified stressor of witnessing a 
child killed in an automobile accident in 
February 1971, for the purpose of 
determining whether that stressor is 
sufficient to support a diagnosis of PTSD 
in conformity to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.


c.  If the veteran is found to have PTSD, 
the examiner is requested to identify the 
applicable diagnostic criteria, including 
the specific stressor or stressors 
supporting the diagnosis, in the examiner's 
opinion.

d.  If the veteran is found to have a 
psychiatric diagnosis other than PTSD, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any such diagnosed 
psychiatric disorder was caused by military 
service (with discussion of the entries 
noted in the veteran's service medical 
records, and the "nervous trouble" noted 
on a May 1975 service examination report), 
or whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  A rationale should be 
provided for all opinions offered.

e.  NOTE:  The term "as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for PTSD.  If 
the benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal since the February 2003 statement of the 
case.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


